  Case 4:19-cv-00054-RSB-CLR Document 51 Filed 09/09/20 Page 1 of 1



                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF GEORGIA
                               SAVANNAH DIVISION

 PEYTON TAYLOR,

                Plaintiff,                                CIVIL ACTION NO.: 4:19-cv-54

        v.

 USA KING TRANSPORT, INC.; LEONARD
 ZAMBRANA; and NATIONAL SPECIALTY
 INSURANCE COMPANY,

                Defendants.

                                          ORDER

       Before the Court is the Joint Stipulation of Dismissal filed by Plaintiff and all Defendants

on September 1, 2020, wherein the parties stipulate to the dismissal of this case with prejudice,

with each party to bear its own costs and fees. (Doc. 50.) Pursuant to Federal Rule of Civil

Procedure 41(a)(1)(A)(ii), the Court DISMISSES this action with prejudice. The Clerk of Court

is hereby authorized and directed to CLOSE this case.

       SO ORDERED, this 9th day of September, 2020.




                                     R. STAN BAKER
                                     UNITED STATES DISTRICT JUDGE
                                     SOUTHERN DISTRICT OF GEORGIA
